           Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 1 of 31




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
P. H. GLATFELTER COMPANY,                          :    Civil No. 1:19-CV-02215
                                                   :
                 Plaintiff,                        :
                                                   :
                 v.                                :
                                                   :
BABCOCK & WILCOX POWER                             :
GENERATION GROUP, INC.,                            :
                                                   :
                 Defendant.                        :    Judge Jennifer P. Wilson

                                       MEMORANDUM

          Before the court is Defendant’s motion to dismiss and to strike pursuant to

Rules 12(b)(6) and 12(f) of the Federal Rules of Civil Procedure. (Doc. 14.) This

action was brought by Plaintiff, P. H. Glatfelter Company (“Glatfelter”), to recover

damages for, inter alia, the alleged breach of contract by Defendant, Babcock &

Wilcox Power Generation Group, Inc. (“Babcock”), to replace Glatfelter’s aging

industrial boiler system used to power its paper manufacturing processes. (Doc. 1,

pp. 1−4.)1 Babcock has moved to dismiss four of the five counts in the complaint,

including Glatfelter’s claims for fraud, negligent misrepresentation, promissory

estoppel, and unjust enrichment.2 (Doc. 14.) The court finds that Glatfelter’s

claims for fraud and negligent misrepresentation are presently barred by the

application of Pennsylvania’s parol evidence rule; Glatfelter’s claims for


1
    For ease of reference, the court utilizes the page number from the CM/ECF header.
2
    The remaining count, not subject to Babcock’s motion to dismiss, is for breach of contract.


                                                  1
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 2 of 31




promissory estoppel and unjust enrichment are properly pled in the alternative;

Glatfelter’s damages will be capped by the contract’s limitation on liability clause

if there is found to be a valid contract after discovery; and “Babcock & Wilcox

Power Generation Group, Inc.” will be dismissed from this case as a non-entity.

The court will therefore deny the motion to strike, and grant in part and deny in

part the motion to dismiss. (Doc. 14.)

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      According to its complaint, Glatfelter is a global supplier of engineered

materials that previously owned a paper mill (“the Mill”) in Spring Grove,

Pennsylvania used to produce a variety of paper products. (Doc. 1, pp. 5−6.) The

Mill generates its own power from three interconnected boiler systems. (Id. at 6.)

These systems produce steam necessary for the papermaking process and energy to

power the Mill, the excess of which is sold to third parties in the regional power

grid. (Id.) To generate this steam, the Mill relied on coal-fired boilers. (Id. at 7.)

      In 2013, the United States Environmental Protection Agency (“EPA”) issued

new regulations intended to reduce emissions from industrial facilities utilizing

boilers. (Id.) In pertinent part, these regulations required industrial facilities, like

the Mill, to comply with more stringent emissions metrics by January 27, 2017.

(Id.) Glatfelter alleges that these regulations foreclosed its use of coal-fired boilers

and necessitated a new boiler system and infrastructure. (Id.) To comply with the


                                            2
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 3 of 31




EPA’s requirements, Glatfelter claims that it created a detailed plan for the

construction and installation of new, natural gas-powered boilers and the

infrastructure needed to harness the steam for use in its papermaking processes.

(Id. at 7−8.) In September 2014, Glatfelter issued a request for proposals for the

“design, fabrication, and installation of two natural gas-powered boilers that would

meet Glatfelter’s specifications and could be installed under Glatfelter’s schedule.”

(Id. at 8.)

       Glatfelter asserts that Babcock, a steam-generating boiler manufacturer with

significant experience in the industry, submitted a response to Glatfelter’s request

on October 31, 2014. (Id.) After a lengthy negotiation period, Glatfelter claims

that the parties entered into a construction agreement on May 15, 2015 for the

design, fabrication, and installation of the boilers at the Mill. (Id. at 9.) Glatfelter

alleges that Babcock’s proposal was not the least expensive option, but it selected

Babcock based on its proposal, its representation that it had “significant experience

in the design and fabrication of the precise types of boilers that Glatfelter was

seeking,” and Glatfelter’s understanding that Babcock would manufacture the

boilers at its facility in West Point, Mississippi. (Id.)

       Under the agreement, Babcock would provide all labor, materials, and

services necessary for the design, fabrication, delivery, and installation of the

boilers and related equipment, and was solely responsible for the methods, means,


                                            3
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 4 of 31




techniques, and sequencing of construction. (Id. at 10.) The parties’ contract

states that Babcock would conform to Glatfelter’s specifications, provide

professional quality work, and perform its obligations within specific deadlines,

noting that “time is of the essence” for the construction. (Id. at 10−11.) After the

work was installed under the agreement such that Glatfelter could use the boilers

for its manufacturing operations, Babcock agreed to meet continuing performance

metrics for the boilers to ensure their ongoing use. (Id. at 11−12.) In total, the

contract provided that Glatfelter would pay Babcock $11,705,601, plus any agreed-

upon changes, over a period of installments for the project. (Id. at 12.)

      The agreement also provided a number of remedies for Glatfelter in the

event of breach by Babcock. For instance, if Babcock breached or defaulted under

the agreement, Glatfelter “may, without prejudice to other remedies Glatfelter may

have,” correct such breach, and then deduct the reasonable costs to correct the

breach from payments otherwise owed to Babcock. (Doc. 1-2, pp. 5, 15.) In

addition, Glatfelter reserved the right to request that Babcock correct

nonconforming work. (Id.) Glatfelter also reserved the right to withhold payment

from Babcock “to such extent as may be necessary to protect itself from loss” due

to a variety of conditions, including, inter alia, defective work that had not been

remedied, Babcock’s failure to cure a breach of the agreement, or evidence of

Babcock’s financial insecurity that could jeopardize completion. (Id. at 17−18.)


                                          4
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 5 of 31




Glatfelter retained the right to terminate its agreement with Babcock, “in whole or

in part for any reason whatsoever upon no less than thirty (30) days prior written

notice.” (Id. at 22.) This provision also set forth the process for dissolution of the

parties’ relationship and withdrawal from the contract in the event that Glatfelter

was dissatisfied with Babcock’s performance, or for any other reason. (Id. at

22−23.) Finally, Glatfelter retained the right to bring suit in either the York

County Court of Common Pleas or the Middle District of Pennsylvania for “all

claims and causes of action, whether in contract, tort, breach of warranty or

otherwise[.]” (Id. at 27−28.)

      In addition, the contract contains mutual limitation of liability clauses,

appearing in all capital letters. (Id. at 25.) These clauses provide as follows:

      With the exception of damages arising from breach of confidentiality
      under Article 26, in no event shall a party be liable to the other party
      for any incidental, indirect, special, consequential, punitive or
      exemplary damages or loss of profits, non-operation or increased
      expense of operation, claims of the other party’s customer,
      subcontractors, vendors or suppliers, loss of use of capital or revenue,
      or for fines or penalties assessed or levied against Glatfelter based on
      the operation, non-operation or use of the equipment arising out of, or
      in connection with, the agreement or any part thereof, whether or not
      advised of the possibility of such damage.

      In no event shall Glatfelter’s liability for any claim of negligence, strict
      liability or any other legal or equitable theory whatsoever arising out of
      or in connection with this agreement exceed the purchase price.

      Except for claims of third parties for bodily injury, death, property
      damage or intellectual property infringement pursuant to [Babcock’s]


                                           5
         Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 6 of 31




        indemnity obligations in Article 28, in no event shall [Babcock’s]
        aggregate liability for any claim, whether arising out of tort (including
        negligence), strict liability or any other legal or equitable theory
        whatsoever, arising out of or in connection with this agreement exceed
        the purchase price. The limitations will apply notwithstanding any
        failure of essential purpose of any limited remedy provided herein.

(Id.)

        The parties’ contract also includes an integration clause, stating that:

        This Agreement represents the entire agreement between the Parties
        with respect to the subject matter hereof, [and] supersedes all prior
        contracts, correspondence, negotiations, discussions or understanding
        as well as any terms and conditions which may be attached to or
        incorporated in [Babcock’s] quotation(s), offer(s) or invoice(s).
        Amendments to this Agreement must be in a writing that specifies it is
        an amendment to this Agreement and must be signed by duly authorized
        representatives of the Parties.

(Id. at 28.)

        Glatfelter alleges that the parties “held a kick-off meeting at the Mill” on

June 26, 2015, and that Babcock began the design and planning process for the two

boilers. (Doc. 1, p. 12.) Meanwhile, Glatfelter claims that it began work on the

other aspects of construction, including demolition and disposition of the existing

boilers and boiler house, and construction of a new, three-story boiler facility. (Id.)

On May 9, 2016, Glatfelter alleges that Babcock sent notice that it had stopped

fabrication of the boilers one month before installation was set to begin because

Babcock’s West Point, Mississippi facility, where the boilers were being

manufactured, was being shut down. (Id. at 13.) Babcock had allegedly



                                            6
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 7 of 31




designated the remaining work to third-party contractors. (Id.) While Glatfelter

asserts that this transition was unplanned and gave rise to some concern, the

pending project deadlines and sunk costs of almost $8 million motivated it to

continue its relationship with Babcock. (Id.) In mid-May 2016, Babcock

attempted to deliver and install a portion of one of the boilers, but Glatfelter claims

that the boilers had been “fabricated at a larger size and would not fit within the

boiler facility as designed.” (Id. at 14.) Glatfelter alleges that the facility to house

the boilers was already under construction and needed to be redesigned and

reconstructed to accommodate the larger boilers both in footprint and in height,

which cost an additional $6.4 million. (Id. at 14, 17.) Around the same time,

Glatfelter asserts that it discovered that Babcock had never fabricated boilers like

Glatfelter’s before, contrary to its prior assertions during negotiations. (Id. at 14.)

      By June 2016, Glatfelter claims that Babcock continued to send notice of

further delays in fabrication and delivery of the boilers, causing it to miss deadlines

established in the parties’ contract. (Id. at 15.) Glatfelter alleges that it sent notice

to Babcock in September 2016 that its delays were unacceptable and demanded

that the boilers be completed according to the schedule. (Id. at 15−16.) After

further discussion, Babcock agreed to expedite its production and delivery

schedule and have both boilers “delivered to the Mill by the end of July, ‘water

tight’ by the end of August, and mechanically complete (including start-up


                                            7
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 8 of 31




activities) by mid-September.” (Id. at 16.) Glatfelter asserts that Babcock also

neglected to meet these deadlines, failing to deliver the final piece of the boilers

until August 9, 2016, thus delaying the construction efforts at the other parts of the

boiler facility. (Id. at 16−17.) According to the complaint, the boilers were not

ultimately operational until January 26 and 29, 2017, respectively. (Id. at 19.)

      Glatfelter claims that even after the boilers were completely installed, there

were continued malfunctions and defects in the boilers which rendered them unsafe

and, for some periods of time, inoperable while Babcock attempted to make

repeated repairs. (Id. at 20−30.) Despite all of Babcock’s repair efforts, Glatfelter

alleges that the boilers remained unreliable and have caused “significant increased

costs, and countless hours for troubleshooting and monitoring the boilers’

performance for safety and deficiencies.” (Id. at 30−31.) On October 31, 2018,

Glatfelter asserts that it sold the Mill, but retained the rights to pursue legal claims

against Babcock. (Id. at 31.)

      On the basis of these facts, Glatfelter filed a complaint on December 27,

2019, alleging claims for breach of contract, fraud, negligent misrepresentation,

promissory estoppel, and unjust enrichment, and seeking damages in excess of

$58.9 million. (Doc. 1.) On March 16, 2020, Babcock filed the instant motion to

dismiss, asserting, inter alia, that Glatfelter’s claims for fraud, negligent

misrepresentation, promissory estoppel, and unjust enrichment fail as a matter of


                                            8
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 9 of 31




law, and that Glatfelter’s claims for damages should be capped at the amount set

forth in the underlying contract. (Doc. 14.) On April 13, 2020, Glatfelter filed a

brief in opposition. (Doc. 17.) Babcock timely filed a reply brief. (Doc. 21.)

Thus, this motion is ripe for review.

                                     JURISDICTION

      The court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332 as the parties have complete diversity and the amount in controversy

exceeds $75,000. Further, venue is appropriate because the action detailed in the

complaint occurred in the Middle District of Pennsylvania.

                                STANDARD OF REVIEW

      A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678−79). To determine whether a complaint


                                            9
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 10 of 31




survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

      B. Motion to Strike Under Federal Rule of Civil Procedure 12(f)

      Under Federal Rule of Civil Procedure 12(f), a party can move a district

court to “strike from a pleading . . . any redundant, immaterial, impertinent, or

scandalous matter.” This rule is “designed to reinforce the requirement in Rule 8

. . . that pleadings be simple, concise, and direct.” 5C CHARLES ALAN WRIGHT &

ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1380 (3d ed. 2020

update). To that end, the purpose of any motion to strike should be to “clean up

the pleadings, streamline litigation, and avoid the unnecessary forays into

immaterial matters.” United States v. Educ. Mgmt. Corp., 871 F. Supp. 2d 433,

460 (W.D. Pa. 2012) (citation omitted).

      Motions to strike should not be used to persuade a court to determine

disputed questions of law. See Tonka Corp. v. Rose Art Indus., Inc., 836 F. Supp.

200, 218 (D.N.J. 1993) (citations omitted). They also “may not serve as an avenue

to procure the dismissal of all or part of a complaint.” Davila v. N. Reg’l Joint

Police Bd., 979 F. Supp. 2d 612, 624 (W.D. Pa. Oct. 21, 2013), vacated in part on



                                          10
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 11 of 31




reconsideration, 2014 U.S. Dist. LEXIS 102143 (July 28, 2014) (citing Giles v.

Phelan, Hallinan & Schmieg, L.L.P., 901 F. Supp. 2d 509, 530−31 (D.N.J. 2012)).

      The burden rests with the moving party to show that the challenged matter

should be stricken. In re Ry. Indus. Emp. No-Poach Antitrust Litig., 395 F. Supp.

3d 464, 496 (W.D. Pa. 2019). Thus, the movant must demonstrate that the matter

falls within one of the categories listed in Rule 12(f). “Immaterial” matter is that

which “has no essential or important relationship to [any] claim[s] for relief.”

Wagner v. Holtzapple, 101 F. Supp. 3d 462, 488 (M.D. Pa. 2015) (citing Del.

Health Care, Inc. v. MCD Holding Co., 893 F. Supp. 1279 (D. Del. 1995)).

“Impertinent” matter consists of “statements that do not pertain, and are not

necessary, to the issues in question.” Id. (citation omitted). And “scandalous”

matter is that which “casts a derogatory light on someone, uses repulsive language,

or detracts from the dignity of the court.” Id. (citing Carone v. Whalen, 121 F.R.D.

231, 232 (M.D. Pa. 1988)).

                                     DISCUSSION

      In this case, Babcock argues that portions of the complaint should be

dismissed as follows: (1) Glatfelter’s claims for fraud and negligent

misrepresentation should be dismissed as a matter of law as barred by

Pennsylvania’s parol evidence rule; (2) Glatfelter’s claim for fraud should be

dismissed for failure to state this claim with particularity as required by Federal


                                          11
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 12 of 31




Rule of Civil Procedure 9(b); (3) Glatfelter’s claims for fraud and negligent

misrepresentation should be dismissed because they are barred by the gist of the

action and economic loss doctrines under Pennsylvania law; (4) Glatfelter’s claims

for promissory estoppel and unjust enrichment should be dismissed as a matter of

law because there is undisputedly an enforceable contract in this case; (5)

Glatfelter’s claims for damages in excess of the contract price of $11,705,601

should be dismissed because the plain language of the contract caps damages for

both parties, regardless of the action pursued, at this figure; and (6) Babcock &

Wilcox Enterprises, Inc. should be dismissed because it was not a contracting party

and thus should have no involvement in this case. (Doc. 14.) The court will

address these arguments below.

      A. Glatfelter’s Claims for Fraud and Negligent Misrepresentation will
         be Dismissed Without Prejudice.

      Babcock moves to dismiss Glatfelter’s claims for fraud and negligent

misrepresentation because Glatfelter bases these claims on representations made by

Babcock prior to contract formation. Since the agreement contains an integration

clause, Babcock argues that its pre-contract representations cannot be considered to

support Glatfelter’s claims for fraud and negligent misrepresentation under

Pennsylvania’s parol evidence rule. Glatfelter contends that the parties’

agreement, appended as an exhibit to its complaint, does not include all documents

intended to be part of the final contract. Specifically, Glatfelter asserts that there

                                           12
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 13 of 31




are additional documents, including Babcock’s bid documents and proposal forms,

that the parties intended to be part of the contract, but that have not yet been

presented to the court. Babcock rejoins that Glatfelter conspicuously fails to allege

that these missing documents contain the alleged misrepresentations by Babcock

that would give rise to a claim for either fraud or negligent misrepresentation.

      The alleged representations at issue are as follows:

      Babcock represented to Glatfelter that it had experience and expertise
      in the design and fabrication of the specific boilers which Glatfelter
      sought to purchase, that it had manufactured these exact boilers before,
      and that Babcock would fabricate Glatfelter’s boilers at its facility in
      West Point, Mississippi.

      . . . . Babcock had never designed or fabricated the type of boilers that
      Glatfelter sought to purchase, and Babcock omitted the highly material
      information that it was about to close the Mississippi facility where
      Glatfelter’s boilers were supposed to be fabricated, and was planning
      on outsourcing that work to a vendor subcontractor.

      Babcock’s [negligent] misrepresentations [and fraudulent omissions]
      were made with the intent of [inducing] Glatfelter to rely upon these
      representations in selecting Babcock as the boiler contractor and
      entering into the Agreement.

(Doc. 1, pp. 33, 35.) The complaint also states that: “In its proposal, and in

subsequent discussions with Glatfelter, Babcock represented that it had significant

experience in the design and fabrication of the precise types of boilers that

Glatfelter was seeking, and that Babcock would fabricate Glatfelter’s boilers at its

facility in West Point, Mississippi.” (Id. at 9.) Thus, Glatfelter claims that




                                          13
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 14 of 31




Babcock allegedly made these representations intending to induce Glatfelter to

contract with Babcock for its boiler replacement project.

       Under Pennsylvania law, 3 fraudulent inducement occurs where a party

makes “false representations that induce[] the complaining party to agree to the

contract.” Toy v. Metro. Life Ins. Co., 928 A.2d 186, 205 (Pa. 2007) (quoting

Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 437 n.26 (Pa. 2004)

(quotation marks omitted)). In other words, but for the party’s representations, the

complaining party would not have entered into the agreement. Youndt v. First

Nat’l Bank, 868 A.2d 539, 546 (Pa. Super. Ct. 2005) (citing Blumenstock v.

Gibson, 811 A.2d 1029, 1036 (Pa. Super. Ct. 2002)). Based on this standard,

Glatfelter’s fraud and negligent misrepresentation claims are essentially claims for

fraudulent inducement to contract with Babcock for the boilers.4 As such, these

claims are subject to Pennsylvania’s parol evidence rule. Toy, 928 A.2d at 204−05.

       The parol evidence rule states that:


3
  The court applies the substantive law of Pennsylvania to this dispute since the court is
exercising diversity jurisdiction in this case. Erie R.R. Co. v. Tompkins, 304 U.S 64, 78 (1938);
Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir. 2000). In addition, the court notes that
the contract contains a choice of law provision designating Pennsylvania law as applicable to any
disputes. (Doc. 1-2, pp. 28−29.) Moreover, neither party objects to the application of
Pennsylvania law.
4
  Glatfelter appears to argue in its opposition brief that it also seeks damages for negligent
misrepresentations made by Babcock after the contract had been formed and performance was
underway. (Doc. 17, pp. 15−16.) However, the court notes that count III of the complaint only
includes statements and facts regarding the negligent misrepresentations allegedly made by
Babcock before the contract was formed.


                                               14
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 15 of 31




      Where the parties to an agreement adopt a writing as the final and
      complete expression of their agreement, alleged prior or
      contemporaneous oral representations or agreements concerning
      subjects that are specifically covered by the written contract are merged
      in or superseded by that contract.

Id. at 545−46 (quoting Blumenstock, 811 A.2d at 1037 (quotation marks omitted)).

Thus, a party cannot vary the terms of its final agreement through the introduction

of alleged prior representations from the opposing party. Id. Pennsylvania courts

deem an agreement final where an integration or merger clause is present stating

“that the writing is meant to represent the parties’ entire agreement.” Toy, 928

A.2d at 204 (citing Yocca, 854 A.2d at 436). The presence of this clause “is a clear

sign that the writing is meant to be [final], and thereby expresses all of the parties’

negotiations, conversations and agreements made prior to its execution.” Id.

      There are, however, certain exceptions to the application of the parol

evidence rule where fraud is alleged. “Whether parol evidence is admissible in

proving a claim for fraud initially depends on the nature of the alleged fraud.”

Youndt, 868 A.2d at 546. While Pennsylvania courts have allowed the admission

of parol evidence for claims of fraud in the execution of a contract, “parol evidence

may not be admitted based on a claim that there was fraud in the inducement of the

contract, i.e., that an opposing party made false representations that induced the

complaining party to agree to the contract.” Toy, 928 A.2d at 205 (quoting Yocca,

854 A.2d at 437 n.26 (quotation marks omitted)). This ban on parol evidence


                                           15
         Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 16 of 31




applies equally to claims for negligent misrepresentation and claims for fraudulent

inducement. Pass v. Palmiero Auto. of Butler, Inc., 229 A.3d 1, 8 (Pa. Super. Ct.

2020).

      In this case, the contract at issue includes an integration clause. (See Doc.

1-2, p. 28 (“This Agreement represents the entire agreement between the Parties

with respect to the subject matter hereof, [and] supersedes all prior contracts,

correspondence, negotiations, discussions or understanding.”).) Thus, based on

Pennsylvania law’s presumption that an integration clause is proof of a completely

integrated agreement, the court will presume that the parties’ contract is a final and

complete representation of their agreement which cannot be varied or altered by

the introduction of parol evidence. Toy, 928 A.2d at 204 (citing Yocca, 854 A.2d

at 436). Further, since Glatfelter’s complaint alleges claims for fraudulent

inducement, the court cannot consider parol evidence to prove these claims.

Therefore, Babcock’s alleged representations made to induce Glatfelter to choose

Babcock for the boiler project must be contained somewhere within the parties’

contract in order for the court to consider them.

      It is clear from the face of the complaint, the attached exhibits, and

Glatfelter’s arguments that the court has not been presented with the entire

agreement between the parties. (Doc. 17, p. 26.) By way of example, the first

page of the contract notes that exhibits A, B, C, and D are included and



                                          16
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 17 of 31




incorporated into the agreement, but the contract attached to Glatfelter’s complaint

only includes what appear to be portions of exhibits A and B. (Doc. 1−2, pp. 2,

30−42.)

      However, it is not clear that the omitted contract documents contain

Babcock’s alleged misrepresentations which would give rise to Glatfelter’s fraud

and negligent misrepresentation claims. (See Doc. 1, pp. 33, 35.) The court notes

that various portions of the contract reference Babcock’s bid documents and appear

to integrate these documents into the contract, but the court has not been provided

with them and it is not clear from the face of the complaint and the attached

exhibits that these documents include the misrepresentations that Glatfelter alleges.

(Doc. 1-2, pp. 2, 9, 36 (“‘Contract Documents’” means all of the documents

comprising this Agreement, including . . . the Bid Documents[.]”).) Rather, it

appears that these documents may contain logistical planning and framework ideas

for the fabrication and installation of Glatfelter’s new boilers, but the court does

not discern representations regarding Babcock’s experience in the industry,

experience manufacturing the specific boilers at issue, or where the boilers would

be manufactured. (See id. at 2, 36.)

      The contract also contains references to Babcock’s proposal forms, but it is

unclear whether these forms were intended to be part of the contract, and they have

likewise not been produced for the court’s review. (Doc. 1, p. 9; Doc. 1-2, pp. 4,


                                          17
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 18 of 31




35−37, 42.) Indeed, the contract states that: “No terms stated by [Babcock] in its

proposal or in accepting or acknowledging this Agreement shall be binding except

as expressly incorporated herein by Glatfelter.” (Doc. 1-2, p. 4.) Moreover, even

if the proposal documents, or portions thereof, were intended to be part of the

contract, it is not at all evident that Babcock’s alleged misrepresentations were

intended to be part of the contract. (Id.)

       Thus, it is not apparent from the face of the complaint and the attached

exhibits that Babcock’s alleged misrepresentations, which would give rise to

Glatfelter’s fraud and negligent misrepresentation claims, are part of the contract.

Because it is not evident to the court that the alleged misrepresentations were

expressly incorporated into the parties’ agreement by Glatfelter, the court will

grant Babcock’s motion to dismiss Glatfelter’s claims for fraud and negligent

misrepresentation without prejudice to Glatfelter amending its complaint to include

these documents that were made part of the parties’ contract.5

5
  Because the court finds that Glatfelter’s fraud and negligent misrepresentation claims should be
dismissed on parol evidence grounds, the court need not address Babcock’s arguments that these
claims should be dismissed on Federal Rule of Civil Procedure 9(b) grounds or as barred by
Pennsylvania’s gist of the action or economic loss doctrines. The court declines to address these
arguments at this time, but notes that Babcock’s ability to re-raise these issues on a renewed
motion to dismiss is not foreclosed if Glatfelter amends its complaint.

However, the court notes that if Glatfelter opts to amend its complaint to include these forms,
potential issues under Federal Rule of Civil Procedure 9(b) may be resolved. Specifically, if
Glatfelter’s allegations are substantiated, and Babcock’s bid documents and proposal forms
contain the alleged misrepresentations which are part of the parties’ contract, then these forms
could contain the who, what, where, when, and how pieces required under Rule 9(b)’s
particularity requirement that is lacking currently. See Lum v. Bank of Am., 361 F.3d 217, 223


                                                18
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 19 of 31




       B. Glatfelter’s Claims for Promissory Estoppel and Unjust Enrichment
          will not be Dismissed.

       Babcock moves to dismiss Glatfelter’s promissory estoppel and unjust

enrichment claims as a matter of law because Babcock posits that these claims are

foreclosed by the existence of an enforceable contract which neither party disputes.

Glatfelter counters that it has pled these claims in the alternative, recognizing that

it cannot ultimately succeed on both claims for breach of contract and promissory

estoppel or unjust enrichment.

       Pennsylvania law allows a plaintiff to plead alternative causes of action for

both breach of contract and equitable remedies. Shafer Elec. & Constr. v. Mantia,

67 A.3d 8, 9 n.2 (Pa. Super. Ct. 2013) (“Courts in this Commonwealth have

continually recognized that a litigant may advance alternative or conflicting

theories of recovery, including causes of action for breach of contract and quantum

meruit/unjust enrichment.”) (citing Lugo v. Farmers Pride, Inc., 967 A.2d 963, 970

n.5 (Pa. Super. Ct. 2009), appeal denied, 980 A.2d 609 (Pa. 2009); Halstead v.

Motorcycle Safety Found., Inc., 71 F. Supp. 2d 455, 459 (E.D. Pa. 1999); Atlantic

Paper Box Co. v. Whitman’s Chocolates, 844 F. Supp. 1038, 1043 (E.D. Pa.



(3d Cir. 2004); Meyers v. Alexander, No. 1:12-cv-1276, 2012 U.S. Dist. LEXIS 121807, at *11
(M.D. Pa. Aug. 8, 2012) (quoting Advanta Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir. 1999)
(quotation marks omitted)), report and recommendation adopted, 2012 U.S. Dist. LEXIS 121810
(Aug. 28, 2012).




                                            19
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 20 of 31




1994)). Indeed, courts in the Middle District have reached similar outcomes when

applying Pennsylvania law. See, e.g., Animalscan, LLC v. Live Oak Veterinary

Specialists, LLC, No. 3:18-cv-2288, 2019 U.S. Dist. LEXIS 136581, at *11−13,

23−24 (M.D. Pa. Aug. 13, 2019) (holding that while claims for unjust enrichment

and promissory estoppel may be pled in the alternative to a claim for breach of

contract, these claims for equitable relief must be dismissed once a valid contract is

found to exist); Bill Goodwin Constr., LLC v. Wondra Constr., Inc., No. 3:13-cv-

157, 2014 U.S. Dist. LEXIS 49652, at *29−30 (M.D. Pa. Apr. 10, 2014) (noting

that “[c]ourts in Pennsylvania have continually recognized that a litigant may

advance alternative or conflicting theories of recovery, including causes of action

for breach of contract and unjust enrichment”); 18 KT.TV, LLC v. Entest Biomed.,

Inc., No. 3:11-cv-244, 2011 U.S. Dist. LEXIS 128435, at *16−17 (M.D. Pa. Nov.

7, 2011) (finding that alternative claims for unjust enrichment and breach of

contract are allowed under Pennsylvania law and Federal Rule of Civil Procedure

8(d)(2)).

      Thus, while Glatfelter cannot ultimately maintain claims for both breach of

contract and equitable remedies, it may do so at the pleading stage since

“discovery may reveal that the contract was invalid, making an unjust enrichment

claim necessary for recovery.” 18 KT.TV, LLC, 2011 U.S. Dist. LEXIS 128435 at

*17. Therefore, Babcock’s motion to dismiss Glatfelter’s claims for promissory


                                         20
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 21 of 31




estoppel and unjust enrichment will be denied without prejudice to renewal on a

summary judgment motion after discovery has established the existence, or non-

existence, of a valid contract.

       C. Glatfelter’s Damages Claims are Limited by Contract in the Event
          that a Valid Contract Exists, but Glatfelter’s Claims for Damages in
          Excess of the Contract Amount will not be Stricken. 6

       Babcock next argues that Glatfelter’s damages claims should be capped at

the contract price of $11,705,601 because the limitation of liability clause within

the contract dictates this result. (Doc. 16, pp. 25−27.) For its part, Glatfelter

asserts that it is entitled to full recovery for all damages sought in the complaint

because Babcock’s repeated failure to remedy the shortcomings in its performance

caused the contractual exclusive remedy provision to fail. (Doc. 17, pp. 20−26.)

Babcock asserts that there was not one exclusive remedy provided for in the

contract and that the limitation of liability clause otherwise accounted for this

circumstance, providing that the “limitations will apply notwithstanding any failure

of essential purpose of any limited remedy provided herein.” (Doc. 21, p. 22; Doc.

1-2, p. 25.)




6
  The court notes that a motion to strike “may not serve as an avenue to procure the dismissal of
all or part of a complaint.” Davila, 979 F. Supp. 2d at 624, vacated in part on reconsideration,
2014 U.S. Dist. LEXIS 102143 (July 28, 2014) (citing Giles, 901 F. Supp. 2d at 530−31). Since
Babcock seeks partial dismissal of Glatfelter’s damages claims, a motion to strike is the
inappropriate avenue for this relief and will accordingly be denied.


                                               21
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 22 of 31




      The limitation of liability clause at issue provides as follows:

      With the exception of damages arising from breach of confidentiality
      under Article 26, in no event shall a party be liable to the other party
      for any incidental, indirect, special, consequential, punitive or
      exemplary damages or loss of profits, non-operation or increased
      expense of operation, claims of the other party’s customer,
      subcontractors, vendors or suppliers, loss of use of capital or revenue,
      or for fines or penalties assessed or levied against Glatfelter based on
      the operation, non-operation or use of the equipment arising out of, or
      in connection with, the agreement or any part thereof, whether or not
      advised of the possibility of such damage.

      In no event shall Glatfelter’s liability for any claim of negligence, strict
      liability or any other legal or equitable theory whatsoever arising out of
      or in connection with this agreement exceed the purchase price.

      Except for claims of third parties for bodily injury, death, property
      damage or intellectual property infringement pursuant to [Babcock’s]
      indemnity obligations in Article 28, in no event shall [Babcock’s]
      aggregate liability for any claim, whether arising out of tort
      (including negligence), strict liability or any other legal or equitable
      theory whatsoever, arising out of or in connection with this
      agreement exceed the purchase price. The limitations will apply
      notwithstanding any failure of essential purpose of any limited
      remedy provided herein.

(Doc. 1-2, p. 25) (emphasis added).

      While Pennsylvania courts recognize that there is a difference between

contracts which completely insulate a party from liability and those which merely

place a limit upon that liability, no Pennsylvania cases have disfavored clauses

which merely limit a party’s liability. Valhal Corp. v. Sullivan Assocs., 44 F.3d

195, 202 (3d Cir. 1995) (citing DeFrancesco v. Western Pa. Water Co., 478 A.2d

1295, 1306 (Pa. Super. Ct. 1984)). Indeed, the Third Circuit has found that:

                                          22
Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 23 of 31




Limitation of liability clauses are routinely enforced under the Uniform
Commercial Code when contained in sales contracts negotiated
between sophisticated parties and when no personal injury or property
damage is involved. This is true whether the damages are pled in
contract or tort. See, e.g., New York State Elec. & Gas Corp. v.
Westinghouse Elec. Corp., 564 A.2d 919, 924 (Pa. Super. 1989)
(“Under Pennsylvania law, contractual provisions . . . excluding
liability for special, indirect and consequential damages are generally
valid and enforceable.”); 13 Pa. Cons. Stat. Ann. § 2719(c) (Purdons
1984) (“Limitation of consequential damages for injury to the person
in the case of consumer goods is prima facie unconscionable but
limitation of damages where the loss in commercial is not,” and such
limitation is enforceable [sic]). Such provisions have routinely been
upheld in sales contracts of varying types. See, e.g., LoBianco v.
Property Protection, Inc., 598 A.2d 52, 54 (Pa. Super. 1985) (clause
limiting liability of security alarm company upheld against owner
whose home was burglarized); Wedner v. Fidelity Sec. Sys., 307 A.2d
429, 432 (Pa. Super. 1973) (alarm system installer’s limitation of
liability enforced against business operator); Eimco Corp. v. Joseph
Lombardi & Sons, 162 A.2d 263, 266 (Pa. Super. 1960)
(manufacturer’s limitation of liability enforced against buyer-
contractor); Magar v. Lifetime, 144 A.2d 747, 748 (Pa. Super. 1958)
(alarm installer’s limitation of liability enforced against private
homeowner); see also Posttape, 537 F.2d at 755 (film manufacturer’s
limitation of liability enforced against producer); Keystone Aeronautics
Corp. v. R. J. Enstrom Corp., 499 F.2d 146, 149 (3d Cir. 1974)
(Manufacturer’s limitation of liability upheld against buyer of used
helicopters. “Freedom of contract should be permitted to allow a
corporate purchaser to exercise its business judgment to forego claims
for liability against the seller in exchange for a lower price.”); Shafer v.
Reo Motors, Inc., 205 F.2d 685, 687−88 (3d Cir. 1953) (manufacturer’s
limitation of warranty enforced against buyer).

....

We are persuaded that limitation of liability clauses are not disfavored
under Pennsylvania law; especially when contained in contracts
between informed business entities dealing at arm’s length, and there
has been no injury to person or property. . . . . Limitation of liability
clauses are a way of allocating “unknown or undeterminable risks,” K

                                    23
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 24 of 31




      & C, Inc. v. Westinghouse Elec. Corp., 263 A.2d 390, 393 (Pa. 1970),
      and are a fact of every-day business and commercial life. So long as
      the limitation which is established is reasonable and not so drastic as to
      remove the incentive to perform with due care, Pennsylvania courts
      uphold the limitation.

Id. at 203−04; Borden, Inc. v. Advent Ink Co., 701 A.2d 255, 262 (Pa. Super. Ct.

1997) (“Under Pennsylvania law, clauses limiting damages in commercial settings

are generally enforced.”). Thus, against this significant and long-standing

backdrop of Pennsylvania law, the court finds that the limitation of liability

provision at issue in this case is presumptively enforceable.

      Glatfelter argues that the parties’ contract contained an exclusive remedy

provision, which caused the contract to fail of its essential purpose. Glatfelter thus

contends that this failure deprived it of the benefit of its bargain and should

therefore render the limitation of liability provision unenforceable. The limited

remedy relied upon by Glatfelter appears in section 17 of the agreement and

provides that:

      [Babcock] shall promptly and at no charge to Glatfelter repair or re-
      perform any Work that does not meet the warranty in Article 16. No
      remedy set forth in this Agreement (except to the extent specifically
      stated herein) is intended to be exclusive of any other remedy, and each
      remedy shall be in addition to every other remedy given hereunder, or
      now or hereafter existing at law, in equity, by statute, or otherwise. . . . .
      [Babcock] warrants against any defects in the Work and the Work’s
      failure to conform with Article 16 (including Software) for a period of
      twelve (12) months following Acceptance as defined in Section 12, or
      two (2) years from delivery of the Work, whichever occurs first (the
      “Warranty Period”). If Work is not free from defects in material or
      workmanship and/or fails to comply with Article 16 during the

                                           24
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 25 of 31




       Warranty Period, [Babcock] shall, on Glatfelter’s request and without
       delay, repair, replace, re-perform or modify at Glatfelter’s option the
       defective Work so that such Work complies with the terms hereof. If
       [Babcock] is unable to repair, modify or re-perform defective Work
       within the reasonable time required by Glatfelter, Glatfelter may itself
       or have a third-party replace defective Work or re-perform defective
       Work with work that is functionally equivalent to that set forth in the
       [Statement of Work] in which event [Babcock] will reimburse
       Glatfelter for any reasonable and actual costs incurred. [Babcock’s]
       foregoing warranties in Section 16 are exclusive and are given and
       accepted in lieu of any and all other warranties, express or implied,
       including without limitation, the implied warranties of merchantability
       and fitness for a particular purpose. The remedies of Glatfelter for any
       breach of warranty shall be limited to those provided herein.

(Id. at 20) (bold emphasis added and removed).

       Glatfelter’s position is fundamentally flawed for a number of reasons.

Initially, the limitation of liability provision explicitly states that “the limitations

will apply notwithstanding any failure of essential purpose of any limited remedy

provided herein.” (Id. at 25.) Thus, the parties explicitly set forth their intent that

liability be capped even in the event that a limited remedy failed of its essential

purpose. Even if this were not the case, the exclusive remedy provision cited by

Glatfelter explicitly states that it applies to a breach of warranty, rather than the

contract as a whole. Thus, Glatfelter is not limited to the remedies contained

within this provision for a contractual breach outside of Babcock’s warranties. The

court notes that Glatfelter has not alleged breach of warranty claims in this lawsuit.

Therefore, Glatfelter’s reliance on this exclusive remedy provision for breach of

warranty to invalidate the parties’ limitation of liability clause is misplaced.

                                            25
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 26 of 31




      To the extent that Glatfelter attempts to argue that its cited provision is the

exclusive remedy for the entire contract, this assertion is belied by the face of the

contract. It is evident that Glatfelter had numerous remedies built into the

agreement, rather than one exclusive remedy. For instance, in the event of

Babcock’s breach or default, Glatfelter “may, without prejudice to other remedies

Glatfelter may have,” correct such breach, and then deduct the reasonable costs to

correct the breach from payments otherwise owed to Babcock. (Id. at 5, 15.) In

addition, Glatfelter reserved the right to request that Babcock correct

nonconforming work. (Id.) Glatfelter also reserved the right to withhold payment

from Babcock “to such extent as may be necessary to protect itself from loss on

account of” a variety of conditions, including, inter alia, defective work that has

not been remedied, Babcock’s failure to cure a breach of the agreement, or

evidence of Babcock’s financial insecurity that could jeopardize completion. (Id.

at 17−18.) Glatfelter retained the right to terminate its agreement with Babcock,

“in whole or in part for any reason whatsoever upon no less than thirty (30) days

prior written notice.” (Id. at 22.) This provision also set forth the process for

dissolution of the parties’ relationship and withdrawal from the contract in the

event that Glatfelter was dissatisfied with Babcock’s performance, or for any other

reason. (Id. at 22−23.) Finally, Glatfelter also retained the right to bring suit in

either the York County Court of Common Pleas or the Middle District of


                                          26
        Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 27 of 31




Pennsylvania for “all claims and causes of action, whether in contract, tort, breach

of warranty or otherwise[.]” (Id. at 27−28.) Thus, Glatfelter maintained numerous

remedies throughout the course of the parties’ agreement, and was not limited to an

exclusive remedy in the event of Babcock’s breach. 7

       Therefore, the court finds that the limitation of liability clause contained

within the parties’ contract is enforceable and is not undermined by an alleged

failure of the essential purpose of the exclusive remedy provision for breach of

Babcock’s warranties. As a result, the damages that Glatfelter may recover in this

lawsuit are subject to the cap anticipated in the parties’ contract, the purchase

price, in the event that the contract is found to be valid and enforceable.

       However, the court makes two additional observations. First, the court notes

that there has not yet been a determination made regarding the validity of the

parties’ contract in this case. Accordingly, the court finds that striking the claim

for damages exceeding the contractual limitation would be premature at this stage.

7
  Glatfelter also appears to argue that the limitation on liability clause is unconscionable in light
of the large gap between alleged actual versus recoverable damages. The court finds this
argument unavailing. “In commercial settings, a limitation of damages clause will rarely be
found unconscionable.” Borden, Inc., 701 A.2d at 264 (collecting cases). Moreover, a court will
only find a contractual provision to be unconscionable if: “1) one of the parties had no
meaningful choice with respect to the provision, and 2) the provision unreasonably favors the
other party.” Id. (collecting cases). Neither is the case here. Glatfelter has not alleged that it
had no meaningful choice regarding the provision. Rather, this appears to be a transaction
consisting of a “lengthy negotiations period” between sophisticated parties, both of whom had
choice and some measure of control over the terms of their agreement. (Doc. 1, p. 9.) Likewise,
the provision at issue applies with equal force to both parties, and therefore does not
unreasonably favor one party over the other. For these reasons, the court finds that the provision
is not unconscionable as a matter of law.


                                                 27
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 28 of 31




Second, the court notes that in the event that the contract is valid, the contract

provides for increases and decreases in the purchase price in the event of delay or

changes in the work to be performed. (Doc. 1-2, pp. 12−13.) It is unclear whether

any agreed-upon alterations to the original purchase price occurred, but if they did,

these changes could affect Glatfelter’s overall damages cap. In other words,

Glatfelter could be entitled to recover more or less than the $11,705,601 original

purchase price set forth in the contract if the contract is valid. It is clear that the

court has not been provided with the entire agreement between the parties, so the

court will decline to set a damages cap at this time even in the event the contract is

found to be valid. Accordingly, the denial of Babcock’s request to cap damages is

without prejudice to renewal on a timely motion for summary judgment after

discovery has been completed and the court has had an opportunity to fully

consider the validity of the contract and any and all adjustments to the purchase

price that would alter Glatfelter’s contractual cap on damages in this case.

      D. Babcock & Wilcox Power Generation Group, Inc. will be Dismissed.

      Finally, Babcock claims that Babcock & Wilcox Enterprises, Inc. should be

dismissed from this case since it is the parent corporation of the signatory to the

contract, and thus lacks involvement in the underlying claims in the complaint. In

support, Babcock proffers its legal name change form, executed on June 30, 2015,

indicating that the signatory to the contract changed its legal designation from


                                            28
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 29 of 31




“Babcock & Wilcox Power Generation Group, Inc.” to “The Babcock & Wilcox

Company.” (Doc. 16-1.) Glatfelter has not disputed the accuracy or authenticity

of this document. Moreover, Glatfelter has not responded to Babcock’s argument

that Babcock & Wilcox Enterprises, Inc. should be dismissed from this lawsuit.

      The court is not foreclosed from reviewing matters of public record in ruling

on a motion to dismiss. Sands v. McCormick, 502 F.3d 263, 268 (3d Cir. 2007)

(“Generally, in ruling on a motion to dismiss, a district court relies on the

complaint, attached exhibits, and matters of public record.”) (citing Pension

Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993)). Indeed, courts have held that matters of public record include filings with

the secretary of state. See, e.g., Gentry v. Sikorsky Aircraft Corp., 383 F. Supp. 3d

442, 457 n.23 (E.D. Pa. 2019) (taking judicial notice of a public record from the

Connecticut Secretary of State’s website); In re Spree.Com Corp., No. 01-0161,

2001 Bankr. LEXIS 1534, at *39−40 (E.D. Pa. Nov. 2, 2001) (taking judicial

notice of an authenticated certificate from the Secretary of State of Delaware as a

public record). Thus, the court may take judicial notice of Babcock’s submission

from the Secretary of State of Delaware. (Doc. 16-1.) However, this document

does not identify Babcock & Wilcox Enterprises, Inc. as the parent company of

The Babcock & Wilcox Company. Rather, it merely supports Babcock’s assertion




                                          29
       Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 30 of 31




that “Babcock & Wilcox Power Generation Group, Inc.” changed its legal name to

“The Babcock &Wilcox Company” in 2015.

      The court therefore finds that “Babcock & Wilcox Power Generation Group,

Inc.” is an entity which no longer exists and should therefore be dismissed from

this lawsuit. In contrast, the court has no support for the notion that “Babcock &

Wilcox Enterprises, Inc.” should be dismissed from this lawsuit aside from

Babcock’s assertion that this entity was not a signatory to the parties’ contract and

therefore has no involvement with the proceedings. Out of an abundance of

caution, the court will decline to dismiss Babcock & Wilcox Enterprises, Inc. at

this time. However, the court does so without prejudice to Babcock renewing its

request at a later time or the parties’ stipulating to a resolution of this issue.

                                      CONCLUSION

      For the foregoing reasons, Defendant’s motion to strike, Doc. 14, will be

denied. In addition, Defendant’s motion to dismiss, id., will be granted in part and

denied in part as follows:

      1. Plaintiff’s claims for fraud and negligent misrepresentation will be

          dismissed without prejudice to Plaintiff amending its complaint;

      2. Plaintiff’s claims for promissory estoppel and unjust enrichment will not

          be dismissed;




                                            30
      Case 1:19-cv-02215-JPW Document 29 Filed 12/14/20 Page 31 of 31




      3. The court declines to make a determination regarding the enforceability

         and extent of a contractually-imposed cap regarding Plaintiff’s damages

         claims before it has determined whether the parties’ underlying contract

         is valid. However, in the event that the parties’ contract is found to be

         valid, the court finds that Plaintiff’s claims for damages will be limited

         by the terms of the parties’ contract as explained in this memorandum;

         and

      4. “Babcock & Wilcox Power Generation Group, Inc.” will be dismissed

         from this case, but out of an abundance of caution, “Babcock & Wilcox

         Enterprises, Inc.” will remain in this case. The parties may stipulate to

         whether this entity remains subject to this litigation, or Defendant may

         re-raise this issue at a later time once the parties have the benefit of

         discovery in this case.

An appropriate order follows.


                                               s/Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
                                               Middle District of Pennsylvania

Dated: December 14, 2020




                                          31
